     Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 1 of 9 PageID #: 1



                                                                                      ELECTRONICALLY
                              UNITED STATES DISTRICT COURT                                FILED
                           NORTHERN DISTRICT OF WEST VIRGINIA                          Jun 21 2021
                                  CLARKSBURG DIVISION                              U.S. DISTRICT COURT
                                                                                   Northern District of WV
TINA L. BOLYARD,                             §
                                             §
        Plaintiff,                           §       DOCKET NO.        1:21-CV-80 (Keeley)
                                             §
v.                                           §
                                             §
PREMIER CHEVROLET BUICK                      §       JURY TRIAL DEMANDED
GMC OF MORGANTOWN, INC., and                 §
PREMIER NISSAN OF                            §
MORGANTOWN, LLC,                             §
                                             §
        Defendants.                          §

                             PLAINTIFF’S ORIGINAL COMPLAINT

                                       I.        SUMMARY

        1.     Tina L. Bolyard (“Plaintiff”) brings this lawsuit to recover damages resulting from

unpaid working time stemming from overtime violations by Defendant Premier Chevrolet Buick

GMC of Morgantown, Inc. (“Defendant Premier Chevrolet Buick GMC”) and by Defendant

Premier Nissan of Morgantown, LLC (“Defendant Premier Nissan”), (collectively hereinafter

“Defendants”) under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., (“FLSA”) and West

Virginia Maximum Hours and Overtime Compensation statute, W.Va. Code § 21-5C-3.

        2.     Defendants misclassified Plaintiff as “exempt” from the FLSA and required her to

work hours in excess of 40 hours in a week without overtime pay equal to one and one-half times

her regular rate of pay.

                                II.    JURISDICTION AND VENUE

        3.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the Fair Labor Standards Act.

        4.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

                                                 1
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 2 of 9 PageID #: 2




Plaintiff’s claims under the West Virginia Maximum Hours and Overtime Compensation statute.

       5.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                       III.         THE PARTIES

       6.        Plaintiff Tina L. Bolyard is a citizen and resident of Morgantown, Monongalia

County, West Virginia.

       7.        Defendant Premier Chevrolet Buick GMC of Morgantown, Inc., is a West Virginia

for-profit corporation with its principal place of business in Morgantown, Monongalia County,

West Virginia.

       8.        Defendant Premier Nissan of Morgantown, LLC, is a West Virginia limited liability

company with its principal place of business in Morgantown, Monongalia County, West Virginia.

                                              IV.     FACTS

       9.        Plaintiff began working for Defendant Premier Chevrolet Buick GMC on or about

July 18, 2018.

       10.       While employed by Defendant Premier Chevrolet Buick GMC, Plaintiff held the

roles of and worked under the job titles of Human Resource Coordinator, Payroll Administrator,

and Warranty Administrator.

       11.       Plaintiff’s primary job duties with Defendant Premier Chevrolet Buick GMC

include incorporating new employees into the payroll system, establishing direct deposit for

employees, and administrating employees’ health insurance.

       12.       At the beginning of her employment for Defendant Premier Chevrolet Buick GMC,

Plaintiff was paid at an hourly rate, plus overtime based on the hourly rate when Plaintiff worked

more than 40 hours in a week, and occasionally a “SPIFF” bonus when one was earned.

       13.       On or about November 11, 2018, Defendant Premier Chevrolet Buick GMC

                                                      2
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 3 of 9 PageID #: 3




switched Plaintiff from being paid at an hourly rate to being paid salary, but Plaintiff’s job duties

were basically left unchanged.

       14.     With the switch of Defendant Premier Chevrolet Buick GMC paying Plaintiff a

salary rather than at an hourly rate, Defendant constructively misclassified Plaintiff as “exempt”

from overtime pay under the Fair Labor Standards Act.

       15.     Plaintiff was paid a salary until approximately February 17, 2019, when Defendant

Premier Chevrolet Buick GMC switched back to paying Plaintiff at an hourly rate.

       16.     Defendant Premier Chevrolet Buick GMC required Plaintiff to be present at work

from 7 a.m. to 4 p.m., Monday through Friday.

       17.     In addition to Plaintiff’s usual required work hours, Defendant Premier Chevrolet

Buick GMC also required Plaintiff to perform work after-hours/off-the-clock.

       18.     Plaintiff’s after-hours/off-the-clock duties for Defendant Premier Chevrolet Buick

GMC included, but were not limited to, working one extra full day a week, taking calls at home,

and performing work on her vacation days.

       19.     Plaintiff was not compensated by Defendant Premier Chevrolet Buick GMC for

any of the after-hours/off-the-clock work.

       20.     Defendant Premier Chevrolet Buick GMC failed to keep time records for Plaintiff’s

after-hours/off-the-clock work.

       21.     Plaintiff worked on average between 40 hours and 56 hours per week while

employed by Defendant Premier Chevrolet Buick GMC.

       22.     On or about September 1, 2019, Plaintiff transitioned from being employed by

                                                 3
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 4 of 9 PageID #: 4




Defendant Premier Chevrolet Buick GMC to being employed by Defendant Premier Nissan.

       23.     After the transition of employment from Defendant Premier Chevrolet Buick GMC

to Defendant Premier Nissan, Plaintiff’s job duties were basically left unchanged.

       24.     Throughout her employment with Defendant Premier Nissan, Plaintiff has

continued to perform job duties that are directed by and for the benefit of Defendant Premier

Chevrolet Buick GMC.

       25.     Plaintiff was paid at an hourly rate at the beginning of her employment by

Defendant Premier Nissan.

       26.     On or about November 24, 2019, Defendant Premier Nissan switched Plaintiff from

being paid at an hourly rate to being paid salary, but Plaintiff’s job duties were basically left

unchanged.

       27.     Beginning with the month of November 2019, Plaintiff also started earning a

monthly commission from Defendant Premier Nissan, which was based on a set percentage of

gross profits from Defendant Premier Nissan’s parts and services division.

       28.     The commission paid to Plaintiff by Defendant Premier Nissan has never amounted

to more than half of Plaintiff’s compensation in any month.

       29.     With the switch of paying Plaintiff a salary, plus commission and SPIFF bonuses,

rather than at an hourly rate, Defendant Premier Nissan constructively misclassified Plaintiff as

“exempt” from overtime pay under the Fair Labor Standards Act.

       30.     Defendant Premier Nissan required Plaintiff to be present at work from 7 a.m. to 4

p.m., Monday through Friday.


                                                4
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 5 of 9 PageID #: 5




          31.   In addition to Plaintiff’s usual required work hours, Defendant Premier Nissan also

required Plaintiff to perform work after-hours/off-the-clock.

          32.   Plaintiff’s after-hours/off-the-clock duties for Defendant Premier Nissan included,

but are not limited to, working one extra full day a week, taking calls at home, and performing

work on her vacation days.

          33.   Plaintiff was not compensated by Defendant Premier Nissan for any of the after-

hours/off-the-clock work.

          34.   Defendant Premier Nissan failed to keep time records for Plaintiff’s after-hours/off-

the-clock work.

          35.   Plaintiff worked on average between 40 hours and 56 hours per week while

employed by Defendant Premier Nissan.

          36.   Plaintiff’s job duties with both Defendants have always been primarily clerical in

nature.

          37.   Plaintiff has never maintained any supervisory or managerial duties while working

for both Defendants.

          38.   Plaintiff’s job duties do not include the exercise of discretion and independent

judgment with respect to matters of significance for either of Defendants’ businesses.

          39.   Plaintiff continually works in excess of forty (40) hours in a workweek.

          40.   Plaintiff continually perform work after-hours/off-the-clock directed by and for the

benefit of the Defendants.

          41.   Defendants failed to pay Plaintiff one and one-half times her regular rate for each

                                                  5
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 6 of 9 PageID #: 6




hour worked over forty (40) in a workweek.

                              V.     COVERAGE UNDER THE FLSA

       42.     At all times hereinafter mentioned, Defendant Premier Chevrolet Buick GMC has

been an employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       43.     At all times hereinafter mentioned, Defendant Premier Chevrolet Buick GMC has

been part of an enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       44.     At all times hereinafter mentioned, Defendant Premier Chevrolet GMC Buick has

been part of an enterprise engaged in commerce or in the production of goods for commerce within

the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and

has had employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been moved in

or produced for commerce by any person and in that Defendant Premier Chevrolet Buick GMC

has had and have an annual gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

       45.     At all times hereinafter mentioned, Defendant Premier Nissan has been an

employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       46.     At all times hereinafter mentioned, Defendant Premier Nissan has been part of an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       47.     At all times hereinafter mentioned, Defendant Premier Nissan has been part of an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced


                                                 6
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 7 of 9 PageID #: 7




for commerce by any person and in that Defendant Nissan has had and have an annual gross

volume of sales made or business done of not less than $500,000.00 (exclusive of excise taxes at

the retail level which are separately stated).

       48.     At all times hereinafter mentioned, Plaintiff was engaged in commerce or in the

production of goods for commerce.

                                     VI.     FLSA VIOLATIONS

       49.     Plaintiff incorporates all previous paragraphs as if stated fully herein.

       50.     Defendants have employed Plaintiff since approximately July 18, 2018, according

to the chronology of employment previously stated.

       51.     Plaintiff is afforded the protections of the Fair Labor Standards Act.

       52.     Defendants, individually and jointly, misclassified and continued to misclassify

Plaintiff as “exempt” under the Fair Labor Standards Act.

       53.     During the limitations period, including from July 18, 2018, through the present

date, Defendants had, at times according to the chronology of Plaintiff’s pay as aforestated, and

still have a policy and practice of refusing to pay Plaintiff overtime wages for all hours worked in

excess of 40 hours per week.

       54.     Upon information and belief, Defendants pay Plaintiff a salary so that Defendants

can unlawfully avoid paying Plaintiff overtime wages.

       55.     Defendants’ failure to pay Plaintiff overtime wages at rates not less than one and

one-half time her regular rate is a violation of 29 U.S.C. § 207.

       56.     Defendants knowingly, willfully, and/or in reckless disregard carry out this illegal

pattern or practice of failing to pay Plaintiff overtime compensation. Defendants’ failure to pay




                                                 7
   Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 8 of 9 PageID #: 8




overtime compensation to Plaintiff is neither reasonable, nor is the decision not to pay overtime

made in good faith.

         57.   Accordingly, Plaintiff is entitled to all unpaid overtime wages under the FLSA, plus

liquidated damages, attorney fees, costs and the expenses of this action.

  VII.    VIOLATION OF WEST VIRGINIA MAXIMUM HOURS AND OVERTIME COMPENSATION

                               STATUTE - W.VA. CODE § 21-5C-3

         58.   Plaintiff incorporates all previous paragraphs as if stated fully herein.

         59.   The conduct alleged in this Complaint violates the West Virginia Maximum Hours

and Overtime Compensation statute codified in W.Va. Code § 21-5C-3.

         60.   At all relevant times, Defendants are subject to the requirements of the West

Virginia Maximum Hours and Overtime Compensation statute.

         61.   At all relevant times, Defendants have employed Plaintiff with West Virginia state

law claims as an “employee” within the meaning of the West Virginia Maximum Hours and

Overtime Compensation statute.

         62.   The West Virginia Maximum Hours and Overtime Compensation statute requires

employers like the Defendants to pay employees at one and one-half (1.5) times the regular rate of

pay for hours worked in excess of forty (40) hours in any one week.

         63.   Defendants, individually and jointly, have a policy and practice of misclassifying

Plaintiff and failing to pay Plaintiff overtime wages for hours worked in excess of 40 hours per

workweek.

                                      VIII. JURY DEMAND

         64.   Plaintiff demands a trial by jury.




                                                    8
Case 1:21-cv-00080-IMK Document 1 Filed 06/21/21 Page 9 of 9 PageID #: 9




                              IX.    RELIEF SOUGHT

   65.   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         a.    For an Order pursuant to Section 16(b) of the FLSA finding Defendants

               jointly and severally liable for unpaid back wages due to Plaintiff, for

               liquidated damages equal in amount to the unpaid wages found due to

               Plaintiff, attorney fees, costs, and pre-judgment interest and post-judgment

               interest at the highest rates allowed by law;

         b.    For an Order finding Defendants liable for unpaid back wages to Plaintiff

               under the West Virginia Maximum Hours and Overtime Compensation

               statute, W.Va. Code § 21-5C-3, and for all remedies available to Plaintiff

               under W.Va. Code § 21-5C-8;

         c.    For an Order granting such other and further relief as may be necessary and

               appropriate.




                                              Respectfully submitted,

                                      By:     /s/ P. Zachary Stewart
                                              P. ZACHARY STEWART, ESQ. (#11418)
                                              Law Office of P. Zachary Stewart
                                              3169 Main Street, Suite A
                                              Weirton, WV 26062
                                              Phone: (304) 914-3577
                                              Fax: (304) 212-7919
                                              zstewart@pzslaw.com
                                              Counsel for Plaintiff




                                         9
